Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment to defendants dismissing plaintiff’s cause of action alleging a violation of Labor Law § 240 (1) because absolute liability under that section may be imposed only upon a showing that the injured worker fell from an elevated work surface or was struck by an object falling from a elevated work surface. Neither occurred here (see, Staples v Town of Amherst, 146 AD2d 292, 293; Siragusa v State of New York, 117 AD2d 986, lv denied 68 NY2d 602).
Supreme Court properly denied plaintiff’s motion for partial summary judgment on the issue of liability on his Labor Law § 241 (6) cause of action because, contrary to plaintiff’s argument, a violation of certain regulations or administrative rules adopted pursuant to the authorization of Labor Law § 241 (6), even if admitted by defendants, does not establish negligence as a matter of law but is "merely some evidence to *634be considered on the question of a defendant’s negligence and lacks the force and effect of a substantive legislative enactment” (Zimmer v Chemung County Performing Arts, 65 NY2d 513, 522; see also, Long v Forest-Fehlhaber, 55 NY2d 154, 160-161). Liability under Labor Law § 241 (6) is not self-executing but "require[s] reference to outside sources to determine the standard by which a defendant’s conduct must be measured” (Zimmer v Chemung County Performing Arts, supra, at 523). (Appeal from Order of Supreme Court, Monroe County, Affronti, J. — Summary Judgment.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.